       Case 3:18-cv-08125-DGC Document 35 Filed 09/18/20 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
10   Stanley E. Nelson,                               No. CV-18-08125-PHX-DGC (DMF)
11                        Petitioner,                 ORDER
12   vs.
13   David Shinn, Director of the Arizona
     Department of Corrections; and Mark
14   Brnovich, Attorney General of the State of
15   Arizona,
16                        Respondents.

17
18
19          Petitioner Stanley Nelson is confined in Arizona state prison, serving a 10-year
20   sentence on stolen property and drug offenses. Doc. 20 at 9-21. In March 2020, the
21   Court accepted Judge Fine’s recommendation that his federal habeas petition – which
22   asserted ineffective assistance of counsel claims – be denied as untimely. Docs. 13, 25,
23   28. The Court also denied Nelson’s motion of ineffective assistance counsel and motion
24   to subpoena his attorney’s records from the state court proceedings. Docs. 26-28. The
25   Clerk entered judgment dismissing this action. Doc. 29. This Court and the Ninth
26   Circuit have denied a certificate of appealability. Docs. 28, 34.
27          Nelson has filed another motion seeking his attorney’s records and a motion to
28   prove ineffective assistance of counsel. Docs. 32, 33. As noted, Nelson’s habeas petition


                                                  1
      Case 3:18-cv-08125-DGC Document 35 Filed 09/18/20 Page 2 of 2




 1   is time barred and this action has been dismissed. See Docs. 28, 29. Nelson provides no
 2   basis for the Court to reconsider the dismissal of this action or the denial of his motion
 3   for his attorney’s records. See LRCiv 7.2(g). His new motions for his attorney’s records
 4   and to prove ineffective assistance of counsel therefore will be denied.
 5          IT IS ORDERED that Nelson’s motions to produce his attorney’s records and to
 6   prove ineffective assistance of counsel (Docs. 32, 33) are denied.
 7          Dated this 18th day of September, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
